DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 25, 2020 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 1,3, 9, 12, 14, and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schneider et al. (USPN 7,558,410), in view of Schneider et al. (USPN 7,400,751), Maev et al. (USPN 8,977,013), U.S. Patent No. 5,335,288 A to Faulkner, and in view of U.S. PG Pub. No. 2009/0024039 A1 to Wang et al.
Regarding claims 1 and 3, Schneider et al. (hereinafter Schneider) discloses an ultrasound probe 10, comprising: an acoustic window 16 comprising more than one holding surface 22 with a recessed surface shape that engages with a subject (col. 2, II. 15-45; col. 3, II. 3-31; Figs. 1,6); a transducer part, i.e. Application/Control Number: 14/289,060 Page 4 Art Unit: 3793 the “curved-surface imaging system” comprising a transducer to receive ultrasound waves with respect to the subject that comes into contact with the holding surface via the acoustic window (col. 1,1. 58-col. 2, I. 14; col. 1, I. 60-col. 9: See "curved-surface imaging systems" of incorporated patent application; claim 1); and a moving mechanism configured at least to arcuately move the transducer part (claim 1; col. 1, I. 60-col. 9: See "curved-surface imaging systems" of incorporated patent application; claim 1), wherein the acoustic window comprises more than two laterally curving holding surfaces 22 each with a recessed surface shape (Fig. 2A, R); and the holding surfaces are formed to be inclined in longitudinal directions thereof, (Fig 1: See sidewalls of “modular finger scan units”), such that the longitudinal directions thereof are parallel to each other (Figs. 1), and arranged at an interval where two adjacent fingers can be placed (Fig. 1). Schneider also discloses a display that displays images generated from the imaging system (col. 4, II. 11-19: The Examiner stands that a processing circuitry to is inherent from the production of the image).

In the same field of endeavor, Schneider et al. (hereinafter Schneider 751) discloses providing a pivot arm 8 that moves transducer 5 in longitudinal, lateral and arcuate motions (col. 4, II. 16-23; col. 5, II. 40-66; col. 6, II. 23-65). Schneider also discloses a motor (col. 3, II. 5-30). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the curved-surface imaging system in acoustic window 16 of Schneider in view of the curved surface imaging system having alignment means and a motor of Schneider 751. The motivation to modify Schneider in view of Schneider 751 would have been to achieve fast vertical and side-to-side alignment or to increase scanning speed. 
Schneider in view of Schneider 751 does not explicitly disclose that the “curved-surface imaging system” comprises a plurality of transducers arranged in one or a plurality of rows. Schneider in view of Schneider 751 also does not explicitly disclose that the transducer is 
In the same field of endeavor, Maev et al. (hereinafter Maev) discloses ultrasound scanning of one or more fingers (Abstract; col. 2, II. 40-45). Maev goes on disclosing a transducer part comprising a plurality of transducers arranged in one or a plurality of rows for receiving ultrasound waves (col. 3, II. 32-35; col. 4, II. 6-33; col. 5, II. 36-42), and a moving mechanism configured to move the transducer part in a direction vertical to the arrangement direction of each row of the transducers (col. 4, II. 34-65; col. 5, II. 3-42; Fig. 5). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the curved surface imaging system having alignment means of Schneider in view of Schneider 751 with the mechanical finger scanner using a plurality transducers arranged in one or a plurality of rows of Maev. The motivation to modify Schneider in view of Schneider 751 with Maev would have been to reduce the overall scanning time required to image the fingers, as taught by Maev (col. 4, II. 15-21). 
Faulkner discloses a similar finger imaging platen system, wherein finger holding surfaces are formed to be inclined in longitudinal directions such and arranged at intervals where adjacent fingers can be placed (see Fig. 20 and 14:5-68).
It would have been obvious and predictable to have combined the teachigns of both Schneider references and Maev with the further teachings of Faulkner because doing so would achieve consistent finger positioning and better finger contact with the user and the platen.

It would have been obvious and predictable to one of skill in the art to have substituted and/or combined a guide rail as taught in Wang with the scanning device of Schneider, Schneider 751, and Maev because doing so would predictably have provided a known motion path for the ultrasound transducers.  A guide rail would have been known to predictably guide motion already taught in the prior art so that the motion could be a repetitive and known displacement covering a greater area than a stagnant transducer system.
Regarding claim 9, Schneider et al. (hereinafter Schneider) discloses an ultrasound probe 10, comprising: an acoustic window 16 comprising more than one holding surface 22 with a recessed surface shape that engages with a subject (col. 2, II. 15-45; col. 3, II. 3-31; Figs. 1,6); a transducer part, i.e. the “curved-surface imaging system” comprising a transducer for receiving ultrasound waves with respect to the subject that comes into contact with the holding surface via the acoustic window (col. 1,1. 58-col. 2, I. 14; col. 1, I. 60-col. 9: See "curved-surface imaging systems" of incorporated patent application; claim 1); and a moving mechanism configured at least to arcuately move the transducer part (claim 1; col. 1, I. 60-col. 9: See "curved-surface imaging systems" of incorporated patent application; claim 1), wherein the acoustic window comprises more than two laterally curving holding surfaces 22, formed to be inclined in longitudinal directions thereof, (Fig 1: See sidewalls of “modular finger scan units”), each with a recessed surface shape laterally curving in a circular arc form for receiving a variety of fingers (col. 2, II. 19-31; Fig. 2A, R). Schneider does not explicitly disclose that the radius is within a 
Schneider incorporates by reference curved-surface imaging systems. However, Schneider does not specify which embodiment is relied upon in the acoustic window 16. That is, Schneider does not explicitly disclose which moving mechanism is configured for moving the transducer part in a direction vertical to an arrangement direction of each row of the transducers. That is, Schneider does not explicitly disclose a motor. Schneider also does not explicitly disclose that the “curved-surface imaging system” comprises a plurality of transducers arranged in one or a plurality of rows. 
In the same field of endeavor, Schneider et al. (hereinafter Schneider 751) discloses providing a pivot arm 8 that moves transducer 5 in longitudinal, lateral and arcuate motions (col. 4, II. 16-23; col. 5, II. 40-66; col. 6, II. 23-65). Schneider also discloses a motor (col. 3, II. 5-30). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the curved-surface imaging system in acoustic window 16 of Schneider in view of the curved surface imaging system having alignment means of Schneider 751. The motivation to 
Schneider in view of Schneider 751 does not explicitly disclose that the “curved-surface imaging system” comprises a plurality of transducers arranged in one or a plurality of rows. 
In the same field of endeavor, Maev et al. (hereinafter Maev) discloses ultrasound scanning of one or more fingers (Abstract; col. 2, II. 40-45). Maev goes on disclosing a transducer part comprising a plurality of transducers arranged in one or a plurality of rows for receiving ultrasound waves (col. 3, II. 32-35; col. 4, II. 6-33; col. 5, II. 36-42), and a moving mechanism configured to move the transducer part in a direction vertical to the arrangement direction of each row of the transducers (col. 4, II. 34-65; col. 5, II. 3-42; Fig. 5). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the curved surface imaging system having alignment means of Schneider in view of Schneider 751 with the mechanical finger scanner using a plurality transducers arranged in one or a plurality of rows of Maev. The motivation to modify Schneider in view of Schneider 751 with Maev would have been to reduce the overall scanning time required to image the fingers, as taught by Maev (col. 4, II. 15-21). 
Faulkner discloses a similar finger imaging platen system, wherein finger holding surfaces are formed to be inclined in longitudinal directions such and arranged at intervals where adjacent fingers can be placed (see Fig. 20 and 14:5-68).
It would have been obvious and predictable to have combined the teachigns of both Schneider references and Maev with the further teachings of Faulkner because doing so would achieve consistent finger positioning and better finger contact with the user and the platen.

It would have been obvious and predictable to one of skill in the art to have substituted and/or combined a guide rail as taught in Wang with the scanning device of Schneider, Schneider 751, and Maev because doing so would predictably have provided a known motion path for the ultrasound transducers.  A guide rail would have been known to predictably guide motion already taught in the prior art so that the motion could be a repetitive and known displacement covering a greater area than a stagnant transducer system.
Regarding claims 12 and 14, Schneider et al. (hereinafter Schneider) discloses an ultrasound probe 10, comprising: an acoustic window 16 comprising more than one holding surface 22 with a recessed surface shape that engages with a subject (col. 2, II. 15-45; col. 3, II. 3-31; Figs. 1,6); a transducer part, i.e. the “curved-surface imaging system” comprising a transducer for receiving ultrasound waves with respect to the subject that comes into contact with the holding surface via the acoustic window (col. 1,1. 58-col. 2, I. 14; col. 1, I. 60-col. 9: See "curved-surface imaging systems" of incorporated patent application; claim 1); and a moving mechanism configured at least to arcuately move the transducer part (claim 1; col. 1, I. 60-col. 9: See "curved-surface imaging systems" of incorporated patent application; claim 1), wherein the acoustic window comprises more than two laterally curving holding surfaces 22, formed to be inclined in longitudinal directions thereof, (Fig 1: See sidewalls of “modular finger scan units”), each with a recessed surface shape (Fig. 2A, R); and the holding surfaces are formed such that the longitudinal directions thereof are parallel to each other (Figs. 1), and arranged at 
Schneider incorporates by reference curved-surface imaging systems. However, Schneider does not specify which embodiment is relied upon in the acoustic window 16. That is, Schneider does not explicitly disclose which moving mechanism is configured for moving the transducer part in a direction vertical to an arrangement direction of each row of the transducers. Schneider also does not explicitly disclose that the “curved-surface imaging system” comprises a plurality of transducers arranged in one or a plurality of rows. Schneider also does not explicitly disclose that the transducer is arranged in one direction of either the lateral direction or the longitudinal direction of each holding section, and the moving mechanism is configured to move the transducer part in the other direction of the holding surface. Schneider also does not explicitly disclose an image data generator or a display configured to display the image data generated by the image data generator. Schneider does not explicitly disclose a motor. 
In the same field of endeavor, Schneider et al. (hereinafter Schneider 751) discloses providing a pivot arm 8 that moves transducer 5 in longitudinal, lateral and arcuate motions (col. 4, II. 16-23; col. 5, II. 40-66; col. 6, II. 23-65). Schneider also discloses a motor (col. 3, II. 5-30). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the curved-surface imaging system in acoustic window 16 of Schneider in view of the curved surface imaging system having alignment means of Schneider 751. The motivation to 
Schneider in view of Schneider 751 does not explicitly disclose that the “curved-surface imaging system” comprises a plurality of transducers arranged in one or a plurality of rows. Schneider in view of Schneider 751 also does not explicitly disclose that the transducer is arranged in one direction of either the lateral direction or the longitudinal direction of each holding section 22. Schneider in view of Schneider 751 also does not explicitly disclose an image data generator or a display configured to display the image data generated by the image data generator. 
In the same field of endeavor, Maev et al. (hereinafter Maev) discloses ultrasound scanning of one or more fingers (Abstract; col. 2, II. 40-45). Maev goes on disclosing a transducer part comprising a plurality of transducers arranged in one or a plurality of rows for transceiving ultrasound waves (col. 3, II. 32-35; col. 4, II. 6-33; col. 5, II. 36-42), and a moving mechanism configured to move the transducer part in a direction vertical to the arrangement direction of each row of the transducers (col. 4, II. 34-65; col. 5, II. 3-42; Fig. 5). Maev also discloses an image data generator configured to generate image data based on reception signals obtained by driving the transducer and a display configured to display the image data generated (col. 8, II. 25-col. 9, I. 15; col, 9, I. 40- col. 10, I. 4; Fig. 6). 25. It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the curved surface imaging system having alignment means of Schneider in view of Schneider 751 with the mechanical finger scanner using a plurality transducers arranged in one or a plurality of rows and signal processing and display of Maev. The motivation to modify Schneider in view of 
Faulkner discloses a similar finger imaging platen system, wherein finger holding surfaces are formed to be inclined in longitudinal directions such and arranged at intervals where adjacent fingers can be placed (see Fig. 20 and 14:5-68).
It would have been obvious and predictable to have combined the teachigns of both Schneider references and Maev with the further teachings of Faulkner because doing so would achieve consistent finger positioning and better finger contact with the user and the platen.
As noted above, the prior art disclose vertical movement of the transducer parts using a moving mechanism.  Further, Wang discloses a similar ultrasound scanning device, wherein transducers are moved with an arc shaped guide rail and motor configured to guide the transducer part to move the transducer part in a circular arc form so as to scan the two or more holding surfaces and the subject held on the two or more holding surfaces in a circular arc form in a direction vertical to the arrangement direction of each row of the transducers (see Figs. 1B and 4 and para 30 and 35).
It would have been obvious and predictable to one of skill in the art to have substituted and/or combined a guide rail as taught in Wang with the scanning device of Schneider, Schneider 751, and Maev because doing so would predictably have provided a known motion path for the ultrasound transducers.  A guide rail would have been known to predictably guide motion already taught in the prior art so that the motion could be a repetitive and known displacement covering a greater area than a stagnant transducer system.
Regarding claim 20, Schneider et al. (hereinafter Schneider) discloses an ultrasound diagnosis apparatus 10, comprising: an acoustic window 16 comprising more than one holding surface 22 for holding the form of a recessed surface shape that engages with a subject (col. 2, II. 15-45; col. 3, II. 3-31; Figs. 1,6; Fig. 2A, R); a transducer part, i.e. the “curved-surface imaging 
Schneider incorporates by reference curved-surface imaging systems. However, Schneider does not specify which embodiment is relied upon in the acoustic window 16. That is, Schneider does not explicitly disclose which moving mechanism is configured for moving the transducer part in a direction vertical to an arrangement direction of each row of the transducers. Schneider also does not explicitly disclose that the “curved-surface imaging 
In the same field of endeavor, Schneider et al. (hereinafter Schneider 751) discloses providing a pivot arm 8 that moves transducer 5 in longitudinal, lateral and arcuate motions (col. 4, II. 16-23; col. 5, II. 40-66; col. 6, II. 23-65). Schneider also discloses a motor (col. 3, II. 5-30). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the curved-surface imaging system in acoustic window 16 of Schneider in view of the curved surface imaging system having alignment means of Schneider 751. The motivation to modify Schneider in view of Schneider 751 would have been to achieve fast vertical and side-to-side alignment or to increase scanning speed. 
Schneider in view of Schneider 751 does not explicitly disclose that the “curved-surface imaging system” comprises a plurality of transducers arranged in one or a plurality of rows. Schneider in view of Schneider 751 also does not explicitly disclose that the transducer is arranged in one direction of either the lateral direction or the longitudinal direction of each holding section 22. Schneider in view of Schneider 751 also does not explicitly disclose an image data generator or a display configured to display the image data generated by the image data 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the curved surface imaging system having alignment means of Schneider in view of Schneider 751 with the mechanical finger scanner using a plurality transducers arranged in one or a plurality of rows and signal processing and display of Maev. The motivation to modify Schneider in view of Schneider 751 with Maev would have been to provide the signal data for user review while reducing the overall scanning time required to image the fingers, as taught by Maev (col. 4, II. 15-21). 
Faulkner discloses a similar finger imaging platen system, wherein finger holding surfaces are formed to be inclined in longitudinal directions such and arranged at intervals where adjacent fingers can be placed (see Fig. 20 and 14:5-68).
It would have been obvious and predictable to have combined the teachigns of both Schneider references and Maev with the further teachings of Faulkner because doing so would achieve consistent finger positioning and better finger contact with the user and the platen.

It would have been obvious and predictable to one of skill in the art to have substituted and/or combined a guide rail as taught in Wang with the scanning device of Schneider, Schneider 751, and Maev because doing so would predictably have provided a known motion path for the ultrasound transducers.  A guide rail would have been known to predictably guide motion already taught in the prior art so that the motion could be a repetitive and known displacement covering a greater area than a stagnant transducer system.
Claim 4, 7, 15, and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schneider et al. (USPN 7,558,410) in view of Schneider et al. (USPN 7,400,751), Maev et al. (USPN 8,977,013), Faulkner, Cook (USPN 8,099,159), and Wang. 
Regarding claim 4, Schneider et al. (hereinafter Schneider) discloses an ultrasound probe 10, comprising: an acoustic window 16 comprising more than one holding surface 22 with a recessed surface shape that engages with a subject (col. 2, II. 15-45; col. 3, II. 3-31; Figs. 1,6); a transducer part, i.e. the “curved-surface imaging system” comprising a transducer for transceiving ultrasound waves with respect to the subject that comes into contact with the holding surface via the acoustic window (col. 1,1. 58-col. 2, I. 14; col. 1, I. 60-col. 9: See "curved-surface imaging systems" of incorporated patent application; claim 1); and a moving mechanism configured at least to arcuately move the transducer part (claim 1; col. 1, I. 60-col. 9: See "curved-surface imaging systems" of incorporated patent application; claim 1), wherein the acoustic window comprises more than two laterally curving holding surfaces 22, formed to 
Schneider incorporates by reference curved-surface imaging systems. However, Schneider does not specify which embodiment is relied upon in the acoustic window 16. That is, Schneider does not explicitly disclose which moving mechanism is configured for moving the transducer part in a direction vertical to an arrangement direction of each row of the transducers. Schneider also does not explicitly disclose that the “curved-surface imaging system” comprises a plurality of transducers arranged in one or a plurality of rows. Schneider also does not explicitly disclose that the transducer is arranged in one direction of either the lateral direction or the longitudinal direction of each holding section, and the moving mechanism is configured to move the transducer part in the other direction of the holding surface. Schneider also does not explicitly disclose that the holding surfaces are formed such that the longitudinal directions thereof are radial to each other. Schneider also does not disclose a motor. 36. In the same field of endeavor, Schneider et al. (hereinafter Schneider 751) discloses providing a pivot arm 8 that moves transducer 5 in longitudinal, lateral and arcuate motions (col. 4, II. 16-23; col. 5, II. 40-66; col. 6, II. 23-65). Schneider also discloses a motor (col. 3, II. 5-30). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the curved-surface imaging system in acoustic window 16 of Schneider in view of the curved surface imaging system having alignment means of Schneider 751. The motivation to 
Schneider in view of Schneider 751 does not explicitly disclose that the “curved-surface imaging system” comprises a plurality of transducers arranged in one or a plurality of rows. Schneider in view of Schneider 751 also does not explicitly disclose that the transducer is arranged in one direction of either the lateral direction or the longitudinal direction of each holding section 22. Schneider in view of Schneider 751 also does not explicitly disclose that the holding surfaces are formed such that the longitudinal directions thereof are radial to each other. 
In the same field of endeavor, Maev et al. (hereinafter Maev) discloses ultrasound scanning of one or more fingers (Abstract; col. 2, II. 40-45). Maev goes on disclosing a transducer part comprising a plurality of transducers arranged in one or a plurality of rows for transceiving ultrasound waves (col. 3, II. 32-35; col. 4, II. 6-33; col. 5, II. 36-42), and a moving mechanism configured to move the transducer part in a direction vertical to the arrangement direction of each row of the transducers (col. 4, II. 34-65; col. 5, II. 3-42; Fig. 5). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the curved surface imaging system having alignment means of Schneider in view of Schneider 751 with the mechanical finger scanner Application/Control Number: 14/289,060 Page 19 Art Unit: 3793 using a plurality transducers arranged in one or a plurality of rows of Maev. The motivation to modify Schneider in view of Schneider 751 with Maev would have been to reduce the overall scanning time required to image the fingers, as taught by Maev (col. 4, II. 15-21). 

Faulkner discloses a similar finger imaging platen system, wherein finger holding surfaces are formed to be inclined in longitudinal directions such and arranged at intervals where adjacent fingers can be placed (see Fig. 20 and 14:5-68).
It would have been obvious and predictable to have combined the teachigns of both Schneider references and Maev with the further teachings of Faulkner because doing so would achieve consistent finger positioning and better finger contact with the user and the platen.
In the same field of endeavor, Cook discloses a hand scanner 400 having a plurality of holding surfaces 402 that are formed such that the longitudinal directions thereof are radial to each other (col. 7, II. 57-67; Fig. 4). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the parallel arrangement of holding surfaces of Schneider in view of Schneider 751 and Maev in view of the radial arrangement of Cook. The motivation to modify Schneider in view of Schneider 751 and Maev with Cook would have been to provide more ergonomic or comfortable measurements. 
As noted above, the prior art disclose vertical movement of the transducer parts using a moving mechanism.  Further, Wang discloses a similar ultrasound scanning device, wherein transducers are moved with an arc shaped guide rail and motor configured to guide the transducer part to move the transducer part in a circular arc form so as to scan the two or more holding surfaces and the subject held on the two or more holding surfaces in a circular arc form in a direction vertical to the arrangement direction of each row of the transducers (see Figs. 1B and 4 and para 30 and 35).
It would have been obvious and predictable to one of skill in the art to have substituted and/or combined a guide rail as taught in Wang with the scanning device of Schneider, Schneider 751, and Maev because doing so would predictably have provided a known motion path for the ultrasound transducers.  A guide rail would have been known to predictably guide motion already taught in the prior art so that the motion could be a repetitive and known displacement covering a greater area than a stagnant transducer system.
Regarding claim 7, Schneider discloses that each imaging system 16 is removable and modular and each includes a moving mechanism configured to move the transducer parts in a circular arc form along the holding surface 22 (col. 3, II. 31-50; claim 1). Here, the Examiner stands Schneider inherently discloses a same number of transducer parts as the holding surfaces. 
Regarding claims 15, Schneider et al. (hereinafter Schneider) discloses an ultrasound diagnosis apparatus 10, comprising: an acoustic window 16 comprising more than one holding surface 22 with a recessed surface shape that engages with a subject (col. 2,11.15-45; col. 3, II. 3-31; Figs. 1,6); a transducer part, i.e. the “curved-surface imaging system” comprising a transducer for transceiving ultrasound waves with respect to the subject that comes into contact with the holding surface via the acoustic window (col. 1,1. 58-col. 2, I. 14; col. 1, I. 60-col. 9: See "curved-surface imaging systems" of incorporated patent application; claim 1); and a moving mechanism configured at least to arcuately move the transducer part (claim 1; col. 1, I. 60-col. 9: See "curved-surface imaging systems" of incorporated patent application; claim 1), wherein the acoustic window comprises more than two laterally curving holding surfaces 22 each with a recessed surface shape (Fig. 2A, R); and the holding surfaces are formed to be inclined in longitudinal directions thereof, (Fig 1: See sidewalls of “modular finger scan units”), such that the longitudinal directions thereof are Application/Control Number: 14/289,060 Page 
Schneider incorporates by reference curved-surface imaging systems. However, Schneider does not specify which embodiment is relied upon in the acoustic window 16. That is, Schneider does not explicitly disclose that the moving mechanism is configured for moving the transducer part in a direction vertical to an arrangement direction of each row of the transducers or linearly in directions other than the direction vertical to the longitudinal direction. Schneider also does not explicitly disclose that the “curved-surface imaging system” comprises a plurality of transducers arranged in one or a plurality of rows. Schneider also does not explicitly disclose an image data generator or a display configured to display the image data generated by the image data generator. Schneider also does not explicitly disclose that the holding surfaces are formed such that the longitudinal directions thereof are radial to each other. Schneider does not disclose a motor. 
In the same field of endeavor, Schneider et al. (hereinafter Schneider 751) discloses using a motor and providing a pivot arm 8 that moves transducer 5 in longitudinal, lateral and arcuate motions (col. 4, II. 16-23; col. 5, II. 40-66; col. 6, II. 23-65). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the curved-surface imaging system in acoustic window 16 of Schneider in view of the curved surface imaging system having alignment means of Schneider 751. The motivation to modify Schneider in view of Schneider 751 would have been to achieve fast vertical and side-to-side alignment or to increase scanning speed. 

In the same field of endeavor, Maev et al. (hereinafter Maev) discloses ultrasound scanning of one or more fingers (Abstract; col. 2, II. 40-45). Maev goes on disclosing a transducer part comprising a plurality of transducers arranged in one or a plurality of rows for transceiving ultrasound waves (col. 3, II. 32-35; col. 4, II. 6-33; col. 5, II. 36-42), and a moving mechanism configured to move the transducer part in a direction vertical to the arrangement direction of each row of the transducers (col. 4, II. 34-65; col. 5, II. 3-42; Fig. 5). Maev also discloses an image data generator configured to generate image data based on reception signals obtained by driving the transducer and a display configured to display the image data generated (col. 8, II. 25-col. 9, I. 15; col, 9, I. 40- col. 10, I. 4; Fig. 6). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the curved surface imaging system having alignment means of Schneider in view of Schneider 751 with the mechanical finger scanner using a plurality transducers arranged in one or a plurality of rows and signal processing and display of Maev. The motivation to modify Schneider in view of Schneider 751 with Maev would have been to provide the signal data for user review while reducing the overall scanning time required to image the fingers, as taught by Maev (col. 4, II. 15-21). 

It would have been obvious and predictable to have combined the teachigns of both Schneider references and Maev with the further teachings of Faulkner because doing so would achieve consistent finger positioning and better finger contact with the user and the platen.
Schneider in view of Schneider 751 and Maev also does not explicitly disclose that the holding surfaces are formed such that the longitudinal directions thereof are radial to each other. 
In the same field of endeavor, Cook discloses a hand scanner 400 having a plurality of holding surfaces 402 that are formed such that the longitudinal directions thereof are radial to each other (col. 7, II. 57-67; Fig. 4). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the parallel arrangement of holding surfaces of Schneider in view of Schneider 751 and Maev in view of the radial arrangement of Cook. The motivation to modify Schneider in view of Schneider 751 and Maev with Cook would have been to provide more ergonomic or comfortable measurements. 
As noted above, the prior art disclose vertical movement of the transducer parts using a moving mechanism.  Further, Wang discloses a similar ultrasound scanning device, wherein transducers are moved with an arc shaped guide rail and motor configured to guide the transducer part to move the transducer part in a circular arc form so as to scan the two or more holding surfaces and the subject held on the two or more holding surfaces in a circular arc form in a direction vertical to the arrangement direction of each row of the transducers (see Figs. 1B and 4 and para 30 and 35).
It would have been obvious and predictable to one of skill in the art to have substituted and/or combined a guide rail as taught in Wang with the scanning device of Schneider, Schneider 751, and Maev because doing so would predictably have provided a known motion path for the ultrasound transducers.  A guide rail would have been known to predictably guide motion already taught in the prior art so that the motion could be a repetitive and known displacement covering a greater area than a stagnant transducer system.
Regarding claim 18, Schneider discloses that each imaging system 16 is removable and modular and each includes a moving mechanism configured to move the transducer parts in a circular arc form along the holding surface 22 (col. 3, II. 31-50; claim 1). Here, the Examiner stands Schneider necessarily discloses a same number of transducer part as the holding surfaces. 
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schneider et al. (USPN 7,558,410), in view of Schneider et al. (USPN 7,400,751), Maev et al. (USPN 8,977,013), Faulkner, and Wang as applied to claim 20 above, and further in view of Kyle et al. (Pub. No.: 2011/0040191). 
Schneider in view of Schneider '751 and Maev disclose all the limitations of the claimed invention except for explicitly disclosing that the display comprises a same number of display areas related to the holding surface as the holding surfaces, and displays image data generated by the image data generator in the display area related to the holding surfaces where ultrasound waves have been transceived. 
In the same field of endeavor, Kyle discloses a display having a graphics card that allows a user to select several display modes such that the user can choose to display images acquired by different scanners in different display areas simultaneously (0021). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the display of Schneider in view of Schneider '751 and Maev with the user selected number of displays to correspond to scanners of Kyle. The motivation to modify Schneider in view of Schneider '751 and Maev with Kyle would have been to increase throughput by allowing simultaneous review. 
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection.  A new paragraph and figure of Wang is presently cited by the Examiner.
Examiner notes that Wang was previously cited; however, Applicant has not presented arguments regarding Wang.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJEEV P SIRIPURAPU whose telephone number is (571)270-3085.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793